                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RONALD HURD,

          Plaintiff,

v.                                                        Civ. No. 20-262 JAP/GBW

NOVARTIS PHARMACEUTICALS
CORPORATION,

          Defendant.


          ORDER GRANTING PLAINTIFF’S MOTION TO STAY AND DENYING
             PLAINTIFF’S MOTION FOR PROTECTIVE ORDER AS MOOT

          THIS MATTER comes before the Court on Plaintiff’s Motions to Stay (doc. 42)

and for Protective Order Against Defendant Novartis Pharmaceuticals Corporation’s

Notice of Deposition of Dr. Amanda Ryan (doc. 45). Having reviewed the motions and

their attendant briefing (docs. 43, 44, 46, 47, 48) and being fully advised in the premises,

the Court GRANTS Plaintiff’s Motion to Stay and DENIES Plaintiff’s Motion for

Protective Order as MOOT.


     I.   BACKGROUND

          This is a products liability case arising from Defendant’s alleged failure to warn

of dangerous and known risks associated with Tasigna, a chronic myeloid leukemia

medication manufactured by Defendant. See generally doc. 1. In addition to this case,

there are eighteen other Tasigna products liability cases pending in twelve federal
district courts as well as over 160 cases that have been consolidated before a single New

Jersey state court per the state’s multi-county litigation rules. Doc. 43-1 at ¶ 3; doc. 44 at

3. On April 14, 2021, a plaintiff in a different federal Tasigna case filed a motion with

the Judicial Panel for Multidistrict Litigation (“JPML”) pursuant to 28 U.S.C. § 1407 to

transfer the federal Tasigna cases to the Southern District of Illinois for multidistrict

litigation consolidation. Doc. 43-2; doc. 44 at 3. Briefing for this motion is complete and

hearing on it has been set for July 29, 2021. Doc. 43-1 at ¶ 4; doc. 44 at 3.

       On June 24, 2021, Plaintiff moved to stay discovery and other proceedings

pending the JPML’s ruling on the motion to consolidate and transfer. Doc. 42. On July

6, 2021, Defendant filed its response in opposition. Doc. 44. Three days, Plaintiff filed

his reply, completing briefing on this motion. Doc. 48.

       A few days before Plaintiff moved to stay proceedings, Defendant unilaterally

noticed the deposition of Plaintiff’s treating cardiologist for July 14, 2021. Doc. 46 at 5;

doc. 46-6. On July 7, 2021, Plaintiff moved for a protective order against this deposition,

doc. 45, claiming prejudice arising from proceeding with the deposition before disputes

about Defendant’s document production are resolved and reasserting its argument that

the case should be stayed for the pendency of JPML’s adjudication of the motion to

consolidate and transfer, id. at ¶ 2; doc. 46 at 8–11. Two days later, Defendant filed its

response. Doc. 47.




                                               2
 II.   LEGAL STANDARD

       “The pendency of a motion … before the [JPML] pursuant to 28 U.S.C. § 1407

does not affect or suspend … pretrial proceedings in any federal district court action.”

Mims v. Davol, Inc., No. 16-CV-136 MCA/GBW, 2018 WL 3025059, at *2 (D.N.M. June 18,

2018) (unpublished) (quoting U.S. Judicial Panel on Multidistrict Litigation Rule of

Procedure 2.1(d)). Nonetheless, the Court has the discretion to stay proceedings for the

pendency of this motion. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power

to stay proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.”). To determine whether a stay is appropriate, this Court

considers three factors: “(1) potential prejudice to the non-moving party; (2) hardship

and inequity to the moving party if the action is not stayed; and (3) the judicial

resources that would be saved by avoiding duplicative litigation if the cases are in fact

consolidated.” Mims, 2018 WL 3025059, at *2 (quoting Pace v. Merck & Co., No. CIV 04-

1356 MCA/ACT, 2005 WL 6125457, at *1 (D.N.M. Jan. 10, 2005) (unpublished)); New

Mexico v. Volkswagen Grp. of Am., Inc., 1:16-cv-00147-MCA-LF, 2016 WL 4072342, at *2

(D.N.M. Apr. 27, 2016) (unpublished) (quoting Rivers v. Walt Disney Co., 980 F. Supp.

1358, 1360 (C.D. Cal. 1997)); Torres v. Johnson & Johnson, Civ. No. 14-743 KG/RHS, 2014

6910478, at *2 (D.N.M. Sept. 16, 2014) (unpublished) (quoting Pace, 2005 WL 6125457, at

*1).


                                             3
III.   ANALYSIS

       The balance of these factors supports a stay. Staying proceedings advances

judicial economy, protects all parties from the possibility of inconsistent ruling on

discovery disputes, and does not meaningfully prejudice the Defendant.

       Staying the case for sixty days to afford the JPML a reasonable opportunity to

rule on the pending motion to consolidate and transfer exposes Defendant to minimal

prejudice. Defendant claims that “[h]alting all discovery and progress in this case

threatens [its] ability to prepare and present its defenses in line with the deadlines

outlined in the Scheduling Order….” since it “must take the depositions of plaintiff and

his physicians in advance of the expert disclosure deadline so that is experts can

properly consider their treatment of plaintiff in developing their expert opinions” and

“[t]he effect of the stay in this case would be to prevent [it] from deposing any

physicians … up through the … current expert disclosure deadline.” Doc. 44 at 6–7.

The Court notes that, to the extent that granting this stay significantly impacts deadlines

it has earlier set, it will need to modify those deadlines should the JPML motion be

denied. Such modification will prevent any prejudice due to those deadlines. Beyond

that, Defendant does not direct the Court to any presently available discovery that will

become unavailable if discovery is paused for sixty days. Any potential prejudice to

Defendant is also minimized because the stay will not be indefinite but will be limited

to sixty days. Cf. Gibbs v. Plain Green, LLC, 331 F. Supp. 3d 518, 528 (E.D. Va. 2018)


                                             4
(denying a stay due to concern about its indeterminate length); Bertram v. Fed. Express

Corp., No. 05-28-C, 2006 WL 3388473, at *3 (W.D. Ky. Nov. 20, 2006) (unpublished)

(same). If the JPML does not rule on the pending motion to consolidate and transfer

before this stay expires, Plaintiff will bear the burden of showing that any extension of

the stay is warranted.

       By contrast, denying the temporary stay needlessly exposes both parties to

potential prejudice through inconsistent rulings on discovery disputes. Moreover,

staying the case advances judicial economy by avoiding potentially duplicative

litigation. Defendant has an ongoing discovery dispute with Plaintiff and the other

federal plaintiffs about the production of documents that will likely result in plaintiffs

filing motions to compel. See doc. 43 at 3–4. Indeed, this dispute has already led to the

pending motion for a protective order. See doc. 45. If the JPML consolidates and

transfers the nineteen federal cases, at minimum, nineteen motions before nineteen

courts will be reduced to one motion before a single court. There is no guarantee that

the JPML will consolidate and transfer the nineteen federal Tasigna cases, but it has

done so for smaller sets of cases. See, e.g., In re Hyundai & Kia Fuel Econ. Litig., 923 F.

Supp. 2d 1364, 1366 (J.P.M.L. 2013) (transferring and consolidating twelve cases); In re

Zurn Pex Plumbing Prods. Liab. Litig., 572 F. Supp. 2d 1380, 1381 (J.P.M.L. 2008)

(transferring and consolidating three cases and six potential tag-alongs). Given the

potential judicial resources saved from transferring and consolidating the federal


                                               5
Tasigna cases, the JPML should be afforded a reasonable opportunity to do so before

this Court wades into the parties’ discovery disputes.

IV.   CONCLUSION

      For the reasons above, the Court GRANTS Plaintiff’s Motion for Stay and

DENIES Plaintiff’s Motion for Protective Order as MOOT. IT IS HEREBY ORDERED

that the case is STAYED for sixty (60) days through September 20, 2021, and that the

status conference set for July 12, 2021, at 2:00 p.m. is VACATED.

      IT IS SO ORDERED.




                                                _____________________________________
                                                GREGORY B. WORMUTH
                                                UNITED STATES MAGISTRATE JUDGE




                                            6
